Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Specification fails to disclose:
1. A computer-implemented method implemented within an online social network, the method comprising: (A) by one or more computer systems, receiving a first post made by a first user on a first timeline registered to the first user; (B) by one or more computer systems, receiving one or more actions associated to the first post from one or more second users; (C) by one or more computer systems, for each of the one or more actions received in (B), providing the one or more second users with an indication that the action has been received; (D) by one or more computer systems, tallying the one or more actions to determine a total number of actions; (E) by one or more computer systems, suppressing any indication of the total number of actions to users of the online social network except the first user.

The examiner notes that the applicant’s specification fails to disclose providing second user’s with “indications” that their “actions have been received”.  While the applicant does disclose that users can see their comments or likes to a post of the first user, this does not appear to be commensurate with a specific method step of providing indications that user’s actions have been received.  To the extent that the applicant may feel that their disclosure implies, or otherwise makes obvious this step, then the applicant should state such on the record.  
Furthermore, the applicant fails to disclose any specific step or method of tallying the total number of actions, wherein the actions may comprise a combination of comments, likes, and shares (e.g. see claim 3).  While the applicant does disclose that a first user may see a total number of likes, a total number of shares, and a total number of comments (e.g. see applicant’s Specification, par. 100), the applicant does not disclose a method or step of tallying such totals, nor that of tallying a total of a combination of likes, shares, and/or comments. To the extent that the applicant may feel that their disclosure implies, or otherwise makes obvious this step, then the applicant should state such on the record.  
Additionally, the applicant fails to disclose “suppressing any indication” of the “total number of actions”.  The examiner notes that while the applicant does disclose that a total number, such as of likes, shares, or comments, may only be viewed by the any indication (i.e. all information that could suggests or provides a clue) of such total numbers is suppressed by the system.

  
2. The computer-implemented method of claim 1 further comprising: (F) by one or more computer systems, providing an indication of the total number of actions to the first user.
Specifically, the applicant fails to disclose totaling a number of actions, including a combination of comments, likes, and shares as suggested by the claims (e.g. see claim 3).

3. The computer-implemented method of claim 1 wherein the one or more actions received in (B) includes at least one of a comment, a like, and a share.
Specifically, while the applicant discloses a total number of comments, a total number of likes, and a total number of shares, the applicant fails to disclose totaling a number such actions in combination, including a combination of comments, likes, and shares as suggested by the claims.

4. The computer-implemented method of claim 1 wherein the one or more actions received in (B) includes a first comment, the computer-implemented method further comprising: (F) by one or more computer systems, receiving a second comment from the first user in response to the first comment; (G) by one or more computer systems, suppressing any indication of the first comment and the second comment to users of the social network except the first user and the one or more second users.
Similarly, as noted regarding claim 1, the applicant fails to disclose any method or manner for suppressing “any indication” of comments.  While the applicant may disclose that certain comments are not viewable by users, there is no teaching of how “any indication” (i.e. clue or suggestion) of comments are suppressed.

5. The computer-implemented method of claim 4 further comprising: (H) by one or more computer systems, providing an indication of the first comment and the second comment to the first user and to the one or more second users.
The examiner notes that the applicant’s specification fails to disclose providing second user’s with “indications” first comments or second comments.  While the applicant does disclose that users can see their comments, this does not appear to be commensurate with a specific method step of providing indications of such comments.  To the extent that the applicant may feel that their disclosure implies, or otherwise makes obvious this step, then the applicant should state such on the record.  

6. A computer-implemented method implemented within an online social network, the method comprising: (A) by one or more computer systems, receiving a first post made by a first user on a first timeline registered to the first user; (B) by one or more computer systems, receiving one or more actions associated to the first post from one or more second users; (C) by one or more computer systems, for each of the one or more actions received in (B), providing the one or more second users with an indication that the action has been received; (D) by one or more computer systems, tallying the one or more actions to determine a total number of actions; (E) by one or more computer systems, determining whether the first user has indicated any preference to keep private the total number of actions; (F) by one or more computer systems, in response to a determination that the first user has indicated a preference to keep the total number of actions private, suppressing any indication of the total number of actions to users of the online social network except the first user.
Similarly as noted regarding claim 1, the applicants disclosure fails to disclose these limitations.  Furthermore, the applicant fails to disclose any specific method step of determining whether a first user has indicated preference to keep private the total number of actions.  

7. The computer-implemented method of claim 6 further comprising: (G) by one or more computer systems, providing an indication of the total number of actions to the first user.
Similarly as noted regarding claim 2, the applicant fails to disclose this claim limitation. 

8. The computer-implemented method of claim 6 wherein the one or more actions received in (B) includes at least one of a comment, a like, and a share.


9. The computer-implemented method of claim 6 wherein the one or more actions received in (B) includes a first comment, the computer-implemented method further comprising: (G) by one or more computer systems, receiving a second comment from the first user in response to the first comment; (H) by one or more computer systems, suppressing any indication of the first comment and the second comment to users of the social network except the first user and the one or more second users.
Similarly, as noted regarding claim 4, the applicant fails to disclose any method or manner for suppressing “any indication” of comments.  While the applicant may disclose that certain comments are not viewable by users, there is no teaching of how “any indication” (i.e. clue or suggestion) of comments are suppressed.


10. The computer-implemented method of claim 9 further comprising: (I) by one or more computer systems, providing an indication of the first comment and the second comment to the first user and to the one or more second users.
The examiner notes that the applicant’s specification fails to disclose providing second user’s with “indications” first comments or second comments.  While the applicant does disclose that users can see their comments, this does not appear to be commensurate with a specific method step of providing indications of such comments.  

11. The computer-implemented method of claim 1 further comprising: (F) by one or more computer systems, identifying a first subject matter of the first post and/or of the one or more actions associated to the first post taken by the one or more second users; (G) by one or more computer systems, determining if the first subject matter includes reference to a restricted subject matter; (H) by one or more computer systems, in response to a determination that the first subject matter includes reference to a restricted subject matter, then: (I) by one or more computer systems, removing the first subject matter from the first post and/or from the one or more actions associated to the first post taken by the one or more second users.
This subject matter is not described by the applicant’s originally filed disclosure.  

12. The computer-implemented method of claim 11 further comprising: (D)(1) by one or more computer systems, determining whether the first user has indicated any preference to keep private the total number of actions.
The applicant fails to disclose any specific method step of determining whether a first user has indicated preference to keep private the total number of actions.  

13. The computer-implemented method of claim 11 further comprising: (F)(1) by one or more computer systems, determining whether the first user has indicated any preference to suppress a restricted subject matter.
The applicant fails to disclose any specific method step of determining whether a first user has indicated preference to keep private the total number of actions.  

14. The method of claim 11 wherein the first post and/or the one or more actions associated to the first post taken by the one or more second users includes at least one of a written status update, a written wall post, a written comment, a picture, a graphic, and a video.
The applicant fails to disclose these recitations.  

15. The method of claim 11 wherein determining if the first post and/or the one or more actions associated to the first post taken by the one or more second users includes reference to a restricted subject matter in (G) comprises comparing the first subject matter to one or more restricted subject matters in a database of restricted subject matters.
The applicant fails to disclose these recitations.

16. The computer-implemented method of claim 11 wherein the restricted subject matter includes at least one of politics, religion, sexual orientation, gender identity, body shaming, and body weight.
The applicant fails to disclose these recitations.

17. The computer-implemented method of claim 6 further comprising: (G) by one or more computer systems, identifying a first subject matter of the first post and/or of the one or more actions associated to the first post taken by the one or more second users; (H) by one or more computer systems, determining whether the first user has indicated any preference to suppress a restricted subject matter; (I) by one or more computer systems, in response to a determination that the first user has indicated a preference to suppress a restricted subject matter, determining if the first subject matter includes reference to the restricted subject matter; (J) by one or more computer systems, in response to a determination that the first subject matter includes reference to the restricted subject matter, then: (K) by one or more computer systems, removing the first subject matter from the first post and/or from the one or more actions associated to the first post taken by the one or more second users.
This subject matter is not described by the applicant’s originally filed disclosure.  

18. The method of claim 17 wherein the first post and/or the one or more actions associated to the first post taken by the one or more second users includes at least one of a written status update, a written wall post, a written comment, a picture, a graphic, and a video.
This subject matter is not described by the applicant’s originally filed disclosure.  

19. The method of claim 17 wherein determining if the first post and/or the one or more actions associated to the first post taken by the one or more second users includes reference to a restricted subject matter in (G) comprises comparing the first subject matter to one or more restricted subject matters in a database of restricted subject matters.
This subject matter is not described by the applicant’s originally filed disclosure.  

20. The computer-implemented method of claim 17 wherein the restricted subject matter includes at least one of politics, religion, sexual orientation, gender identity, body shaming, and body weight.
This subject matter is not described by the applicant’s originally filed disclosure.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See above objection to the specification.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 4, 6, and 9, the recitation “suppressing any indication” of actions or comments renders the scope of the claims indefinite.  Specifically, the scope subject matter comprising every and all “indications” (i.e. suggestions or clues) for determining a total number of actions or comments is not defined within the art.  Furthermore, the applicant’s specification only discloses a single example of what may any indication of the total number of actions”.   

	Regarding claims 1 and 6, the recitations of “…(B) … receiving one or more actions associated to the first post from one or more second users; (C) … for each of the one or more actions received in (B), providing the one or more second users with an indication that the action has been received; (D) … tallying the one or more actions to determine a total number of actions; (E) … suppressing any indication of the total number of actions to users of the online social network except the first user” renders the scope of the claims indefinite.
single second user.  Furthermore, the claim requires that the single second user be notified that their action[s] have been received.  Thus, in the case of a single second user, one of ordinary skill in the art would rightly conclude that the single second user has an indication of a total number of actions (i.e. the number of their own actions).  However, in contradiction, the claim also requires that the total number of actions be suppressed to users other than the first user.  This claim construction is clearly illogical, because as broadly limited, the single second user as claimed, would be given an indication of the total number of actions, as no other actions from more than a single second user are required by the claim limitations.

	Depending claims are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogu, US 2020/0403947 A1 in view of Heckel, “Will hiding ‘like’ counts and other numbers improve social media?”.

	Regarding claim 1, as best determined in view of the above noted deficiencies, Fogu discloses:
A computer-implemented method implemented within an online social network (e.g. Fogu, abstract; claim 1), the method comprising: 
(A) by one or more computer systems, receiving a first post made by a first user on a first timeline registered to the first user (e.g. Fogu, par. 2, 14, 62, 64; fig. 2a-2c – herein a first user may make a social media post to the network); 
(B) by one or more computer systems, receiving one or more actions associated to the first post from one or more second users (e.g. Fogu, par. 14, 61, 62; fig. 2a-2c – herein secondary users may comment, like, or otherwise reply to the first user’s posting); 
(C) by one or more computer systems, for each of the one or more actions received in (B), providing the one or more second users with an indication that the action has been received (e.g. Fogu, par. 14, 64 – herein, the secondary user may be presented with a “live” indication that their reaction has been posted or shared); 
(D) by one or more computer systems, tallying the one or more actions to determine a total number of actions (e.g. Fogu, fig. 2a-2c – herein, the system may 
Fogu, discloses a social networking system for protecting first users from a negative or harmful experience (e.g. Fogu, par. 2).  However, Fogu does not appear to explicitly disclose suppressing an indication of the total number of actions for secondary users other than the first user.  
However, Heckel also discloses a social networking system for protecting first users from a negative or harmful experience (e.g. Heckel, pg. 1).  Furthermore, Heckel teaches that the social media system should suppress indications of the total number of actions for secondary users other than the first user (e.g. Heckel, pg. 2, last par. – e.g. total number of “likes” are visible to the first poster, but not to secondary users).
It would have been obvious to one of ordinary skill in the art to employ the teachings of Heckel within the system of Fogu.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that hiding total counts from secondary users advantageously alleviates the negative or harmful experience to users of the social network (e.g. Heckel, pg. 1).
Thus, the combination enables:
(E) by one or more computer systems, suppressing any indication of the total number of actions to users of the online social network except the first user (e.g. Heckel, pg. 2, last par).




(F) by one or more computer systems, providing an indication of the total number of actions to the first user (e.g. Fogu, fig. 2a-2c; Heckel, pg. 2, last par).

Regarding claim 3, the combination enables:
wherein the one or more actions received in (B) includes at least one of a comment, a like, and a share (e.g. Fogu, fig. 2a-2c; Heckel, pg. 2, last par).

Regarding claim 4 the combination enables:
wherein the one or more actions received in (B) includes a first comment, the computer-implemented method further comprising: (F) by one or more computer systems, receiving a second comment from the first user in response to the first comment (e.g. Fogu, fig. 5a); 
(G) by one or more computer systems, suppressing any indication of the first comment and the second comment to users of the social network except the first user and the one or more second users (e.g. Fogu, par. 14).

Regarding claim 5, the combination enables:
 (H) by one or more computer systems, providing an indication of the first comment and the second comment to the first user and to the one or more second users (e.g. Fogu, fig. 5a; par. 69).


… (E) by one or more computer systems, determining whether the first user has indicated any preference to keep private the total number of actions (e.g. Fogu, par. 14, 15 – herein the system determines if the first user prefers to restrict any and all viewing of actions from a second user); 
(F) by one or more computer systems, in response to a determination that the first user has indicated a preference to keep the total number of actions private, suppressing any indication of the total number of actions to users of the online social network except the first user (e.g. Fogu, par. 14, 15; fig. 2a-2c; fig. 5a-5c).

Regarding claim 7, the combination enables:
 (G) by one or more computer systems, providing an indication of the total number of actions to the first user (e.g. Fogu, fig. 2a-2c; Heckel, pg. 2, last par).

Regarding claim 8, the combination enables:
wherein the one or more actions received in (B) includes at least one of a comment, a like, and a share (e.g. Fogu, fig. 2a-2c; Heckel, pg. 2, last par).
.


	

wherein the one or more actions received in (B) includes a first comment, the computer-implemented method further comprising: (G) by one or more computer systems, receiving a second comment from the first user in response to the first comment (e.g. Fogu, fig. 5a); 
(H) by one or more computer systems, suppressing any indication of the first comment and the second comment to users of the social network except the first user and the one or more second users (e.g. Fogu, par. 14)..

Regarding claim 10, the combination enables:
further comprising: (I) by one or more computer systems, providing an indication of the first comment and the second comment to the first user and to the one or more second users (e.g. Fogu, fig. 5a; par. 69).

Regarding claim 11, the combination enables:
 (F) by one or more computer systems, identifying a first subject matter of the first post and/or of the one or more actions associated to the first post taken by the one or more second users (e.g. Fogu, par. 2, 31, 32); 
(G) by one or more computer systems, determining if the first subject matter includes reference to a restricted subject matter (e.g. Fogu, par. 31, 32, 61, 62); (H) by one or more computer systems, in response to a determination that the first subject matter includes reference to a restricted subject matter, then: (I) by one or more computer systems, removing the first subject matter from the first post and/or from the one or more actions associated to the first post taken by the one or more second users (e.g. Fogu, par. 25, 30, 48, 71).

Regarding claim 12, the combination enables:
 (D)(1) by one or more computer systems, determining whether the first user has indicated any preference to keep private the total number of actions (e.g. Fogu, par. 14, 15 – herein the system determines if the first user prefers to restrict any and all viewing of actions from a second user); 

Regarding claim 13, the combination enables:
 (F)(1) by one or more computer systems, determining whether the first user has indicated any preference to suppress a restricted subject matter (e.g. Fogu, par. 2, 31, 32, 61, 62);.

Regarding claim 14, the combination enables:
wherein the first post and/or the one or more actions associated to the first post taken by the one or more second users includes at least one of a written status update, a written wall post, a written comment, a picture, a graphic, and a video (e.g. Fogu, par. 34, 39, 39, 47).

Regarding claim 15, the combination enables:
wherein determining if the first post and/or the one or more actions associated to the first post taken by the one or more second users includes reference to a restricted subject matter in (G) comprises comparing the first subject matter to one or more restricted subject matters in a database of restricted subject matters  (e.g. Fogu, par. 2, 31, 32, 61, 62).

Regarding claim 16, the combination enables:
wherein the restricted subject matter includes at least one of politics, religion, sexual orientation, gender identity, body shaming, and body weight (e.g. Fogu, par. 32).

Regarding claim 17, it comprises essentially similar recitations to the rejected claims above and it is rejected, at least, for the same reasons. 

Regarding claim 18, the combination enables:
wherein the first post and/or the one or more actions associated to the first post taken by the one or more second users includes at least one of a written status update, a written wall post, a written comment, a picture, a graphic, and a video (e.g. Fogu, par. 34, 39, 39, 47).

Regarding claim 19, it comprises essentially similar recitations to the rejected claims above and it is rejected, at least, for the same reasons. 

Regarding claim 20, the combination enables:
wherein the restricted subject matter includes at least one of politics, religion, sexual orientation, gender identity, body shaming, and body weight (e.g. Fogu, par. 32).
\


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495